         Case 1:20-cv-07386-JPO Document 19 Filed 10/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 LAVVAN, INC.,
                                                    No. 20-cv-07386 (JPO)
                                  Plaintiff,
                                                    DEFENDANT’S CORPORATE
               -against-                            DISCLOSURE STATEMENT
                                                    PURSUANT TO FED. R. CIV. P.
 AMYRIS, INC.,                                      RULE 7.1
                                  Defendant.


       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Amyris, Inc., by

and through counsel, hereby states that Amyris, Inc. is a non-governmental corporate party and

has no parent corporation. Koninklijke DSM N.V., a publicly held corporation, possesses a

beneficial ownership of more than 10% of Amyris, Inc.’s stock.




                                               1
         Case 1:20-cv-07386-JPO Document 19 Filed 10/05/20 Page 2 of 2




Dated: October 2, 2020                     Respectfully submitted,


                                           By: /s/ Brian A. Rosenthal                 .

                                           Brian A. Rosenthal
                                             brosenthal@gibsondunn.com
                                           Oliver J. Fong
                                             ofong@gibsondunn.com
                                           Sarah L. Segal
                                             ssegal@gibsondunn.com
                                           Venus Allahyarzadeh
                                             vallahyarzadeh@gibsondunn.com
                                           GIBSON, DUNN & CRUTCHER LLP
                                           200 Park Avenue
                                           New York, NY 10166
                                           Tel.: 212.351.4000 / Fax: 212.351.4035

                                           Michael D. Celio, (pro hac vice pending)
                                             mcelio@gibsondunn.com
                                           H. Mark Lyon, (pro hac vice pending)
                                             mlyon@gibsondunn.com
                                           GIBSON, DUNN & CRUTCHER LLP
                                           1881 Page Mill Road
                                           Palo Alto, CA 94304-1211
                                           Tel.: 650.849.5300 / Fax: 650.849.5333

                                           Michael B. Carlinsky
                                             michaelcarlinsky@quinnemanuel.com
                                           Kevin P.B. Johnson
                                             kevinjohnson@quinnemanuel.com
                                           QUINN EMANUEL URQUHART &
                                           SULLIVAN, LLP
                                           51 Madison Avenue, 22nd Floor
                                           New York, NY 10010
                                           Tel.: 212.849.7000 / Fax: 212.849.7100

                                           Attorneys for Defendant Amyris, Inc.




                                       2
